DETAILED ACTION
Allowable Subject Matter
Claims 1-6, 8-12, 14, and 15 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art fails to teach wherein the absolute value of the difference between the refractive index of the first resin layer and second resin layer is not more than 0.005 and not more than 0.010, respectively.  While Martin (U.S. Pat. Pub. 2009/0303604) teaches that the refractive index of the interlayer is assumed to essentially the same as that of the first and second glass substrates so that the light rays are not redirected as they pass through the assembly, Martin fails to quantify what constitutes “essentially the same”; is 0.1 close enough to be considered “essentially the same” or is 0.05 considered “essentially the same” or does the difference have to be less than that?  Therefore, Martin fails to teach wherein the absolute value of the difference between the refractive index of the first resin layer and second resin layer is not more than 0.005 and not more than 0.010, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 7, 2022